                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,

V.                                                   CASE NO. CV416-326


JOHN B. HOHENSTEIN, III;
SUSAN S. HOHENSTEIN; GEORGIA
DEPARTMENT OF REVENUE; and
CHATHAM COUNTY TAX
COMMISSIONER;


        Defendants.




                                        ORDER

       On July 1, 2019, this Court entered an order confirming the

sale of real property identified as 9 Bryan Wood Cir., Savannah,

Georgia 31410, and directing distribution of the proceeds of that

sale. (Doc. 46.) In the order, however, the Court reserved entering

a final judgment in this action. (Id.) The Clerk of Court is now

DIRECTED to enter final judgment in this case in accordance with

the terms of this Court's July 1, 2019 order and close this case.


       SO ORDERED this                         day of December 2019.




                                           WILLIAM T. MOORE,
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA

     u. S. DISTRICT COUR"
     Southern District of GA
         Filed In Office
                           M
                           _2DlS,_

         "Deputy^^€rerk
